 In the Matter of FLAT CREEK COAL COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT#23, AFFILIATED WITH THE C. I. O.and PROGRESSIVE MINE WORKERS OF AMERICA,DISTRICT#5, AFFILI-ATED WITHTHE A. F. OF L.,PARTY TO THECONTRACTIn the Matter of FLAT CREEK COAL COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT #23, AFFILIATED WITH THE C. I. O.Cases Nos.C-1403 andR-1603, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESMarch 29, 1940On November 13, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Electionin the above-entitled case,' and on December 11, 1939, in accordancewith a stipulation of the parties, issued an amendment thereto cor-recting certain inadvertent errors.Pursuant to the Direction ofElection, as amended; an election by secret-ballot was -conducted onDecember 11, 1939,nearAnton, Kentucky, under the direction andsupervision of the Regional Director for the Eleventh Region (Indi-anapolis, Indiana).On December 16, 1939, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, issued and duly served upon _the parties an Election Report containing a tally of the ballots, hisfindings and recommendations.As to the balloting and its results, the Regional Director reportedas follows :Total number of eligible voters______________________________85Total number of ballots cast_______________________________81Total number of ballots counted_____________________________77Total number of ballots cast for United Mine Workers ofAmerica, District #23, affiliated with the C. I. O___________47Total number of ballots cast for Progressive Mine Workers ofAmerica, District#5, affiliated with the A.F. of L--------29Total number of ballots for neither organization_____________1Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of challenged ballots__________________________4117 NL R. B. 54622 N. L.R. B., No. 6.52 FLAT CREEK COAL COMPANY53In his Election Report the Regional Director made no ruling onthe four challenged ballots, as the result of the election would not bematerially affected by their disposition.On December 22, 1939, Flat Creek Coal Company, Madisonville,Hopkins County, Kentucky, herein called the Company, filed itsobjections to the Election Report and an affidavit in support of itsobjections, and requested the privilege of amending its objectionsthereafter when it had completed an investigation it was then mak-ing.The company objected to the conduct of the ballot and to theElection Report upon the grounds,inter alia,that the Board's agentsin charge of the election had in various ways favored United MineWorkers of America, District No. 23, affiliated with the Congressof Industrial Organizations, herein called the United, and that theUnited had intimidated and improperly influenced the Company'semployees.On December 26, 1939, a petition was filed by an attorney whoclaimed to represent 43 persons alleged to be employees of the Com-pany.The petition alleges that the said 43 employees cast a majorityof the valid votes in the election; that each of them intended to votefor Progressive Mine Workers of America, District No. 5, affiliatedwith the American Federation of Labor, herein called the Pro-gressive; that each of them believes that he voted for the Progressive;and that if they voted for the United it was through error. Thepetition also requested that the election be set aside and that a newelection be held.On December 28, 1939, the United filed a document captioned"Demurrer, Motion and Answer to Objections," in which it deniedthe allegations made by the Company, and prayed that the objec-tions be overruled and that the United be certified as the representa-tive of the Company's employees.On December 27, 1939, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, issued and served upon the parties his Reporton Objections to Conduct of the Ballot and Election Report, inwhich, after investigation, he reported each of the objections madeby the Company to be without merit and overruled them, and recom-mended that the Company not be permitted to amend its objectionsat a later date when it had completed the investigation it wasallegedlymaking.The Regional Director referred the petition onbehalf of the 43 individuals to the Board without recommendation.The Board has considered the Election Report, the objections andaffidavit filed by the Company, the answer filed by the United, thepetition filed on behalf of the 43 individuals, and the Report onObjections to Conduct of the Ballot and Election Report, and finds28303 :-41-v of 22-a 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the objections filed by the Company and the petition filed onbehalf of the 43 individuals do not raise substantial or materialissues with respect to the conduct of the ballot or to the ElectionReport.The Regional Director's ruling with respect to the objec-tions are hereby affirmed.The Company's request for permissionto amend its objections and the request by the 43 individuals thatthe election be set aside and a new election held are hereby denied.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that United Mine Workers of America,District No. 23, affiliated with the Congress of Industrial Organiza-tions, has been designated and selected by a majority of the personsemployed in the mining operations of the Flat Creek Coal Company,Madisonville, Hopkins County, Kentucky, as productionemployees,excluding superintendents,mine foremen; section foremen,.,-roombosses, face bosses, top bosses, entry bosses, electricians in a supervisorycapacity, all other supervisory employees, and "guards" or "watch-men," as their representative for the purposes of collective bargainingand that pursuant to Section 9 (a) of the National Labor RelationsAct,United Mine Workers of America, District No. 23, affiliatedwith the Congress of Industrial Organizations, is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, and otherconditions of employment.4